DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 7, and 11-16 are amended. Claims 2 and 8 are cancelled.  Claims 1, 3-7, and 9-16 are pending in the instant application.  Claims 7, 9-10, and 15-16 are withdrawn by Applicants.

Priority
This application is a National Phase Application of International Application Serial No. PCT/JP2017/022605, filed June 20, 2017, which claims priority to Japan Patent Application No. 2016-121545, filed June 20, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/19/2018, 12/18/2019, and 01/28/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The Amendment by Applicants’ representative Garrett V. Davis on 06/08/2021 has been entered.   

Response to Restriction Requirement
Applicant’s election with traverse of Group I (claims 1, 3-6 and 11-14) in the reply filed on 11/04/2020 is acknowledged.  Applicant’s traverse is on the ground that the Group I claims and Group II claims are sufficiently linked to be examined together in this application; and the compound of Group II is inseparable from the method of Group I since the water-absorbing agent of Group I cannot be obtained without the drying aid of Group II. 

(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c). 

For the instant case, Group II (claims 7, 9-10, and 15-16) is drawn to an intermediate composition of a water-absorbent resin, not a product.   Therefore, does not meet the requirement of unity of invention of item (1)-(5) listed above. Therefore, the restriction requirement is indeed appropriate, and made FINAL.

Status of the Claims
Claims 1, 3-6, and 11-14 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 defines the drying aid twice: by the general description of the compound (a) and/or compound (b); and by the chemical formulae (1) to (3) of the compound.  However, the scope of the two compound definitions are not same.   For example, for the general definition of the compound (b) of the drying aid is “a compound having a long-chain alkyl group having 8 or more carbon atoms, one tertiary nitrogen, and one or more acid groups within a molecule thereof”, while the compound is also defined by the formula (2) 
    PNG
    media_image1.png
    100
    245
    media_image1.png
    Greyscale
, wherein m is an integer not less than 1 and not greater than 6. It is clear that the compound (b) defined by the formula (2) does not read on the general description of the compound (b) because the compound having a long-chain alkyl group having 8 or more carbon atoms, one tertiary nitrogen, do not have one or more than two acid groups within a molecule thereof according to the formula (2), nor formula (1) or (3).   The metes and bound of claim 1 is not clear.  Therefore, claim 1 is indefinite.  Claims 3-6, and 11-14 depending on rejected claim 1 are rejected accordingly. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,107,358 (“the `358 patent”) to Harada et al. in view of U.S. Patent No. 5,945,495 (“the `495 patent”) to Daniel et al.
Applicants’ claim 1 is drawn to a method for producing a water-absorbing agent, the method comprising:  a polymerization step of polymerizing a monomer aqueous solution to 
    PNG
    media_image2.png
    135
    448
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    37
    52
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    88
    223
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    33
    60
    media_image5.png
    Greyscale
; or , 
    PNG
    media_image6.png
    150
    267
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    45
    57
    media_image7.png
    Greyscale
, an addition amount of the drying aid with respect to a gel solid content of the particulate crosslinked hydrogel polymer is 0.001% by mass to 0.5% by mass; and surface-crosslinking is performed on water-absorbent resin powder obtained through the drying step.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `358 patent discloses a water-absorbing resin which exhibits a high water absorption rate when pressurized and unpressurized, is easily dried, requires little load when pulverized, has a large saturation water content, and contains little water-soluble component in the water absorbing resin, and also discloses a method for producing same (col. 2, lns. 54-67), and discloses a method for producing a water-absorbing resin with a high water absorption rate, wherein an aqueous monomer solution contains a surfactant (see claims 1-8).  The `358 patent  lauryl betaine type surfactant (product name: Anhitol 20BS; corresponding to the drying aid in claims 2 and 8 of the present application), and discloses obtaining a water-absorbing resin by cutting, drying, pulverizing and sorting the gelled polymer.  The hydrogel polymer resulting from the polymerization and containing bubbles was cut into cubes of 5 mm and then dried in a hot air drier at 150 °C for one hour, the dried cubes of hydrogel polymer were pulverized with a pulverizer and the polymer particles that passed a sieve having meshes of 850 μm were separated to obtain a water absorbent resin with 400 μm in average particle diameter. The content of the lauryl betaine type surfactant contained in example 2 is 0.20 mass% (col. 24, ln. 62 through col. 25, ln. 28).  Furthermore, the `358 patent (EXAMPLE 4) discloses a method of surface-crosslinking is performed on water-absorbent resin powder obtained through a drying step (col. 25, ln. 65 through col. 26, ln. 13).

The `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, see Abstract.  In addition, the `495 patent discloses the examples of suitable amphoteric surfactants are, in particular, compounds which in the same molecule carry at least one quaternary ammonium cation and at least one carboxylate or sulfate anion, such as, for example, dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates (col. 4, lns. 29- 35).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method of claim 1 and the method of the `358 patent is that the prior art does not teach the betaine surfactant used is in the drying step.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the method disclosed in the `358 patent because the difference is further taught and/suggested by the `495 patent, which discloses use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, and the examples of suitable amphoteric surfactants are, in particular, compounds which in the same molecule carry at least one quaternary ammonium cation and at least one carboxylate or sulfate anion, such as, for example, dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates (col. 4, lns. 29- 35).  The surfactant “dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines” and “3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates” read on the compound of the formula (1) of Applicant’s claim 1.

In terms of claims 3 and 11,   EXAMPLE 2 of the `358 patent teaches a water absorbent resin with 400 μm in average particle diameter.  

In terms of claim 4,   the `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the surfactant is dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates.

In terms of claims 5 and 13,   the `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the contact dryers are drum dryers as are known to the skilled worker to be stirring drying, wherein drying is preferably carried out at contact-surface temperatures of at least 120 °C, particularly preferably at least 150 °C, and, with very particular  (col. 3, lns. 4- 9).

In terms of claims 6 and 14, because the `358 patent indicated that the amount of water-soluble components (corresponding to Ext in the present application) is 6.6% in the water-absorbing resin obtained in Example 2, it is considered that the polymerization rate is at least 93%.
In terms of claim 12, further comprising a gel pulverization step of performing gel pulverization on the particulate crosslinked hydrogel polymer before the drying step, wherein
the drying aid is added after the gel pulverization step, the `495 patent discloses use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers. One ordinary skilled in the art would have been motivated to add the drying agent to the particulate crosslinked hydrogel polymer after the gel pulverization step.   	

The selection of reaction conditions is more optimization by more modification of routine experimentation and within one skilled in the art.  In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Finally, in KSR, International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1396 (2007), the Supreme Court stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 3-6 and 11-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending U.S. Patent Application No. 15/737,884 (“the `884 application”) published as US20180298132.

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1, 3-6 and 11-14 and claims 1-13 of the `884 application are both drawn to a method for producing a water-absorbing agent, the method comprising:  a polymerization step of polymerizing a monomer aqueous solution to obtain a crosslinked hydrogel polymer; and a drying step of drying a particulate crosslinked hydrogel polymer containing a drying aid that is obtained by adding the drying aid to the crosslinked hydrogel polymer after the polymerization step, wherein the drying aid is (a) a compound having a betaine structure and having a long-chain alkyl group having 8 or more carbon atoms, one quaternary nitrogen, and one acid group within a molecule thereof; and/or (b) a compound having a long-chain alkyl group having 8 or more carbon atoms, one tertiary nitrogen, and one or more acid groups within a molecule thereof, wherein the compound (a) and (b) is selected from the group consisting of compounds represented by general formulae (1)-(3), an addition 
    PNG
    media_image8.png
    120
    125
    media_image8.png
    Greyscale
(see [0389]). 



Conclusions
Claims 1, 3-6 and 11-14 are rejected.
Claims 7, 9-10, and 15-16 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731